Title: To Thomas Jefferson from James Maury, 19 September 1792
From: Maury, James
To: Jefferson, Thomas


Liverpool, 19 Sep. 1792. Acknowledging TJ’s letter of 31 May 1792, he encloses the bond required by the Consular Act which he desires his brother Fontaine Maury and other friends to endorse for him. He has begun a correspondence with the American minister to London, but has not settled his account with him and will lay any disallowed expenses before TJ. He encloses the price current for this port, which remains closed to foreign wheat. The rise in wheat prices resulting from the rainy weather will probably cause the port to be opened sooner than expected. He encloses a petition from Mr. Domenico of Genoa, “a Gentleman of Character and property worthy the Confidence he petitions for.” Our vessels maintain their decided preference mentioned in former letters, and he expects their departures this year to exceed those of any preceding year.
